COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Ex Parte Richard Mark Bowman

Appellate case number:     01-13-01045-CR

Trial court case number: 1921607

Trial court:               County Criminal Court at Law No. 2 of Harris County

        On March 4, 2014, the State filed a motion to reschedule the March 5, 2014 oral
argument and a motion for extension of time in which to file appellate brief. We grant the State’s
motion to reschedule oral argument. The cause is rescheduled for submission on oral argument
on March 12, 2014, at 1:30 p.m. See TEX. R. APP. P. 31.2 (providing that appeal in habeas
corpus will be heard “at the earliest practicable time”). We grant the State’s motion for an
extension of time to file its brief. The State’s brief is due to be filed with the Clerk of this Court
no later than March 26, 2014. See TEX. R. APP. P. 31.1 (providing that appellate court may set
time for filing briefs).

       It is so ORDERED.

Judge’s signature: /s/ Justice Terry Jennings
                   


Date: March 4, 2014